    Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 1 of 17 PageID# 2




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERCIA                              )
                                                      )       Case No. 1:20-mj-
        v.                                            )
                                                      )
BRIAN PAUL ABEL,                                      )
                                                      )
       Defendant.                                     )

                            AFFIDAVIT IN SUPPORT OF A
                     CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Thomas R. Hanula, being duly sworn, depose and state as follows:

                                        INTRODUCTION

       1.      I am a Detective with the Arlington County Police Department (ACPD) and have

been so employed since 1988. I am currently assigned to Enforcement Group Forty-Two at the

Washington Division Office, located in the District of Columbia, as a Task Force Officer.

       2.      While with the DEA and ACPD, I have participated in the investigation of

narcotics traffickers and possessors. Many of these investigations led to the arrest and

conviction of narcotics dealers and money launderers. In the course of conducting these

investigations, I have used several different kinds of investigative techniques, including:

interviewing informants and cooperating sources; conducting physical surveillance; conducting

short-term and long-term undercover operations, including reverse undercover operations;

consensual monitoring and recording of both telephonic and non-telephonic communications;

analyzing telephone pen register and caller identification data; conducting court-authorized

electronic surveillance; preparing and executing search warrants, which have led to substantial

seizures of narcotics, firearms, contraband, and drug related assets; and, the analysis of financial
    Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 2 of 17 PageID# 3




documents and records.

       3.      This affidavit is being submitted in support of a criminal complaint charging

BRIAN PAUL ABEL (“ABEL”) with conspiracy to distribute 50 grams or more of

methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and

846.

       4.      The facts and information contained in this affidavit are based upon my personal

knowledge of the investigation and information obtained from other state and federal law

enforcement officers. All observations not personally made by me were relayed to me by the

individuals who made them or are based on my review of reports, documents, and other physical

evidence obtained during the course of this investigation.

       5.      This affidavit contains information necessary to support probable cause. The

information contained in this affidavit is not intended to include each and every fact and matter

observed by me or known to the government.

       6.      During the course of this investigation, investigators have used four (4)

cooperating sources (hereinafter, “CS-1” through “CS-4”). For purposes of this affidavit, all

cooperating sources will be referred to in the masculine gender regardless of their true gender.

The information provided by all of the cooperating sources has been corroborated by

consensually monitored telephone calls, text messages, and other means. To my knowledge,

none of the information provided by any cooperating sources has proved to be false, misleading,

or inaccurate in any material respect.

                                           PROBABLE CAUSE

       A.      Background of the Investigation

       11.     In or around 2018, law enforcement learned that a group of individuals were



                                                 2
    Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 3 of 17 PageID# 4




distributing large quantities of methamphetamine throughout the Washington, D.C. Metropolitan

area. This group utilized, and often shared, sources of supply for multiple-ounce quantities, and

at times multiple pounds, of methamphetamine, which they further distributed to customers

throughout the Washington D.C. Metropolitan area, including in the Eastern District of Virginia.

Law enforcement also learned that these individuals utilized various mailing services (e.g. USPS,

UPS, DHL, FedEx) to ship methamphetamine to the Eastern District of Virginia and elsewhere.

Law enforcement also learned that these individuals traveled to New York and elsewhere to

obtain large quantities of methamphetamine, which they brought back to the Washington, D.C.

Metropolitan Area for further distribution. Law enforcement identified BRIAN PAUL ABEL

(“ABEL”) as part of this group.

        B.     Law Enforcement seizure of approximately two (2) pounds of methamphetamine
                        in Arlington, Virginia on September 8, 2018

       12. On or about September 8, 2018, law enforcement intercepted a FedEx package

mailed from a location in California to CS-1 at a Homewood Suites, located on North Quinn

Street in Arlington, Virginia. The package entered the Eastern District of Virginia through

Dulles International Airport. Thereafter, law enforcement conducted a controlled delivery of the

package, resulting in an encounter with CS-1 after he attempted to obtain the package. CS-1

agreed to cooperate with law enforcement, and consented to a search of the FedEx package,

resulting in the discovery of approximately two (2) pounds of suspected methamphetamine.

Laboratory analysis confirmed the substance inside the package was approximately 885 grams of

methamphetamine.

       C.      Historical Information provided by Confidential Source 1 (CS-1)

       13.     CS-1 began cooperating with law enforcement in 2018. CS-1 is an admitted drug




                                                3
    Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 4 of 17 PageID# 5




user and has a prior larceny conviction. CS-1 is cooperating with law enforcement in hopes of

receiving a reduced sentence after pleading guilty to a federal drug trafficking charge in 2019 in

the Eastern District of Virginia. CS-1 received a 120-month sentence in connection with his

plea. CS-1 has provided information to law enforcement that has been independently

corroborated. CS-1’s information has led to the conviction of co-conspirators. Based on the

forgoing I consider CS-1 reliable.

       14.     During an interview with law enforcement, CS-1 admitted to importing multiple

pounds of methamphetamine from California for further distribution in the Eastern District of

Virginia and elsewhere. Specifically, CS-1 admitted to distributing methamphetamine to several

customers in this area, including ABEL, who routinely purchased between one (1) to two (2)

pounds of the drug.

       15. CS-1 told law enforcement that, in or around late 2017, he met ABEL on a dating

application called “Grindr”. After the initial meeting, ABEL began to purchase ounce quantities

of methamphetamine from CS-1 on a weekly basis until roughly the beginning of 2018. CS-1

admitted that one (1) of the two (2) pounds seized by law enforcement in September 2018 was

intended to for ABEL, and that ABEL gave CS-1 approximately $4,000 towards the purchase in

the days leading up to the controlled delivery. CS-1 said that, between in or about May 2018 and

September 2018, CS-1 supplied ABEL with approximately one (1) pound of methamphetamine

on an almost weekly basis.

       16. CS-1 advised that he frequently met with ABEL at his (ABEL’s) residence at 1234

Massachusetts Avenue, Apartment #709, Washington, D.C. to conduct methamphetamine

transactions. CS-1 stated that ABEL utilized cellular phone number 240-817-8795 to contact

him.



                                                 4
   Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 5 of 17 PageID# 6




       17. Based on his conversations with ABEL, CS-1 knew that ABEL had additional

sources of supply in New York for large quantities of methamphetamine. CS-1 was aware that

ABEL made frequent trips to New York, and said ABEL had an “assistant” who rented his

vehicles and booked his hotels.

       D.     Communications between CS-1 and ABEL

       18. CS-1 consented to a search of his cellular telephones, resulting in the discovery of

communications, including drug-related communications, between CS-1 and ABEL. The

following table contains communications between CS-1 and ABEL, who was utilizing telephone

number 240-817-8795 at that time, regarding the purchase of methamphetamine.

       19. On July 13, 2018, CS-1 and ABEL exchanged the following messages:

             DATE       FROM                          MESSAGE
                                   Muy mal but whatever I need half a hour of
             7/13/18     ABEL
                                   your company later
                                   Okay, no prob. Just let me know what time so I
             7/13/18     CS-1
                                   can set aside those 30min
                                   Will do sir…if you have any CHUNKie women
             7/13/18     ABEL      I’d Love to have as much of her As possible if
                                   you can manage my friend
                                   Are you talking about the healthier looking
             7/13/18     CS-1      woman is what you want and not the rest I
                                   should shake them?
                                   Yes sir I shook out one last week sitting my and
             7/13/18     ABEL
                                   she needed up to be 72 miles away
             7/13/18     ABEL      Ended not needed
                                   Huh? Now I lost me lol. So later today for
             7/13/18     CS-1
                                   halfer of an hour? Right?

             7/13/18     ABEL      Yes sir big pieces if possible

             7/13/18     ABEL      I have 72 gs of power rn
                                   Okay I understand I’ll get you the chunkiest I
             7/13/18     CS-1
                                   can get
       20. Through my knowledge of this investigation and discussions with CS-1, I know that

                                                5
    Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 6 of 17 PageID# 7




“half a hour” and “set[ting] aside those 30 min,” were references to one-half pound quantities of

methamphetamine. I also believe that ABEL’s reference to having seventy-two (72) grams of

“power” was a reference to methamphetamine, and that he was asking to purchase “chunks.”

Based on my training and experience, I know that “chunks” means to methamphetamine that has

not been pulverized, which could allow it to be diluted with cutting agents.

       21. On July 21, 2018, CS-1 and ABEL exchanged the following messages:

               DATE         FROM                        MESSAGE
               7/21/18      ABEL       Can you get that whole on delivered
                                       Yea, but it will be delivered first thing
                                       Tuesday morning. Sunday there’s not
               7/21/18       CS-1
                                       shipping it would have to go out Monday for
                                       Tuesday delivery first thing in the mo
               7/21/18      ABEL       Lol so your completely out?
               7/21/18       CS-1      Yea, why?
               7/21/18      ABEL       Cause I’m almost out
               7/21/18      ABEL       I have s plan b around
               7/21/18       CS-1      What’s that m?
               7/21/18       CS-1      No plan b just wait on me :)

       22. Through my knowledge of this investigation and discussions with CS-1, I know that

when ABEL wrote “Can you get that whole on delivered,” he wanted to know when a whole

pound of methamphetamine would be delivered to CS-1. Additionally, ABEL wrote “Cause I’m

almost out,” indicating that he was almost out of methamphetamine. In all, ABEL indicated he

was waiting for methamphetamine to be shipped to CS-1 so that he could buy more. I also

believe that ABEL’s reference to having a “plan b” was code meaning that he had another

methamphetamine source of supply.

       23. Between July 25, 2018 and July 27, 2018, ABEL and CS-1 exchanged the following

messages:

                                                6
Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 7 of 17 PageID# 8




       DATE      FROM                         MESSAGE
                          Yea I forgot I got to check out of my hotel.
                          Thank you. Sorry for being a day late and
       7/25/18    CS-1    thanks you for waiting on me and sorry for the
                          presentation of the product. It won’t be like that
                          again.
                          Ite all goo aye man every batch can’t be perfect.
       7/25/18   ABEL     And I cant’ complain cause idk how to cook it
                          Or my crazy ass probably would.
                          So [CS-1] is there anyway possible or you do
       7/26/18   ABEL     you willing to take back I have a pound of this.
                          Please. With sugar on top.
       7/26/18   ABEL     If not I totally get it

       7/26/18   ABEL     A half**

       7/26/18    CS-1    Take back? Like switch out?

       7/26/18   ABEL     Welllllll.yea

       7/26/18    CS-1    Yea I can do that

       7/26/18    CS-1    I don’t get new stuff till tomorrow

       7/26/18   ABEL     Awesome so Friday?

       7/26/18    CS-1    Yup

       7/26/18   ABEL     And I may be able to buy another half with that

       7/26/18   ABEL     And I have Only a quarter to five back

       7/26/18   ABEL     Give

       7/27/18   ABEL     Please lmk the deal Incase I have to run to ny

                          How much are you gonna want to trade out then
       7/27/18    CS-1
                          how much are you going to want to get

       7/27/18    CS-1    Let me know so I can Harvey it ready please




                                      7
   Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 8 of 17 PageID# 9




            7/27/18          ABEL     ¼ and I want a whole

            7/27/18          ABEL     All together a lb
                                      So you want to get 12 oz and trade me 4 oz of
            7/27/18          CS-1     yesterday for 4 oz of what came today leaving
                                      here with a total of 1 right?
            7/27/18          ABEL     Yes



       24. Through my knowledge of this investigation and discussions with CS-1, I know that

when ABEL wrote “So [CS-1] is there anyway possible or you do you willing to take back I

have a pound of this. Please. With sugar on top” he was asking to return or trade in

methamphetamine of poor quality that ABEL had previously obtained from CS-1. I also believe

that ABEL indicated that he wanted to make an additional purchase, for a total weight one (1)

pound of methamphetamine: “All together a lb.”

       25. On September 6, 2018, CS-1 and ABEL exchanged the following messages:

                   DATE             FROM                MESSAGE
                                            So the whole reason I came to nyc
                                            was a fail…so we need to speak
                    9/6/18          ABEL
                                            about what needs to happen to get
                                            things in motion with Natalie
                                            Yea. I’m gonna have to wait for a
                                            redelivery for tomorrow because
                    9/6/18          CS-1    the package isn’t under a difference
                                            name so they have a redelivery
                                            scheduled for the morning
       26. Through my knowledge of this investigation and discussions with CS-1, I know that

ABEL and CS-1 were discussing the shipment of 885 grams of methamphetamine that was

ultimately seized by law enforcement in Arlington, Virginia on or about September 8, 2018.

       E.     Communication between Kendesia May and Abel



                                                 8
   Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 9 of 17 PageID# 10




       27.     CS-1 told law enforcement that, in approximately January 2018, CS-1 sold his

phone containing contact information for his methamphetamine customers in the Washington

Metropolitan Area to Kendesia MAY for approximately $25,000. In March 2019, MAY was

convicted in the Eastern District of Virginia for conspiracy to distribute controlled substances, to

wit: 50 grams or more of methamphetamine, and 500 grams or more of a mixture and substance

containing methamphetamine. MAY was sentenced to 168 months’ confinement and was

ordered to forfeit $500,000. Prior to his conviction, MAY received shipments of

methamphetamine in New York and Washington, D.C. from CS-1 and CS-1’s co-conspirator.

As discussed herein, law enforcement has determined that, between approximately January 2018

and May 25, 2018, MAY supplied ABEL with large quantities of methamphetamine.

       28. On May 25, 2018, law enforcement stopped MAY in Baltimore, Maryland and

seized approximately five (5) pounds of methamphetamine. Law enforcement subsequently

executed a federal search warrant for information associated with MAY’s iCloud accounts,

which included information stored by Apple associated with MAY’s cellular phone, which had

assigned call number 646-247-6821. Upon receipt of MAY’s communications, law enforcement

conducted a review of the information and identified multiple communications between MAY

and ABEL discussing suspected narcotics transactions.

       29. On February 5, 2018, MAY and ABEL exchanged the following messages:

             DATE         FROM                           MESSAGE
                                      Need full name and address that should be it. Itll
             2/5/18       ABEL
                                      be send at cash pickup.
             2/5/18       MAY         Francisco Acosta 774 e 225 st Bronx ny 10466
                                      May need to pick up tonight..will one of your
             2/5/18       ABEL
                                      ppls do a whole
             2/5/18       MAY         Yes

                                                 9
  Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 10 of 17 PageID# 11




       30. Through my knowledge of this investigation and discussions with CS-1, I believe

that in the above conversation ABEL was discussing sending money to MAY to purchase a

quantity of methamphetamine. Further, review of MAY’s iCloud content yielded a Western

Union receipt dated February 5, 2018, for $500 from ABEL to “Francisco Acosta”, who is

named in the text message. Based on my participation in this investigation, I know Francisco

Acosta assisted MAY in his drug trafficking activities.

       31. On February 17, 2018, ABEL and MAY exchanged the following messages:

                DATE           FROM                       MESSAGE
                                              Yeah I’m headed there no you good
               2/17/18          MAY
                                              on product right
               2/17/18          ABEL          No I needed another qp
                                              I mean I have some but wanted to
               2/17/18          ABEL          make sure im stocked up for when
                                              you leave


       32. Based on my knowledge of this investigation, and my training and experience, I

believe ABEL was talking about purchasing additional methamphetamine from MAY. “QP” is a

common drug slang term or abbreviation for a quarter pound; here, a quarter pound of

methamphetamine.

       33. Between April 18, 2018 and April 20, 2018, ABEL and MAY exchanged the

following messages:

                 DATE           FROM                      MESSAGE
                4/18/18          ABEL         Still doing 4 for the half

                4/20/18          ABEL         How much for a whole one
                4/20/18          ABEL         68?
       34. Through my knowledge of this investigation and discussions with CS-1, I believe

                                               10
  Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 11 of 17 PageID# 12




ABEL was discussing a potential purchase of a half-pound quantity of methamphetamine for

$4,000, as well as a one (1) pound quantity of methamphetamine from MAY for $6,800.

       35. Between May 17, 2018 and May 25, 2018, ABEL and MAY exchanged the

following messages:

                DATE            FROM                        MESSAGE
                5/17/18          MAY           U good this week

                5/17/18          ABEL          Nah ims grab something
                5/17/18          ABEL          Probably a half
                5/25/18          ABEL          Y we’re u in town today
                5/25/18          MAY           Tomorrow


       36. Through my knowledge of this investigation and discussions with CS-1, I believe

ABEL was checking to see if MAY was bringing methamphetamine from New York to the

Washington, D.C. area. The last communication took place on the date of the seizure of

approximately five (5) pounds of methamphetamine from MAY.

       F.      Historical Information provided by CS-2

       37.     CS-2 began cooperating with law enforcement in 2019. CS-2 is an admitted drug

user with no prior criminal history. CS-2 is cooperating with law enforcement in hopes of

receiving credit for cooperation after pleading guilty to a drug trafficking charge in the District

of Columbia. CS-2 has not yet been sentence in connection with his plea. CS-2 has provided

information to law enforcement that has been independently corroborated. Based on the

forgoing I consider CS-2 reliable.

       38.     In and around 2018, law enforcement arrested CS-2 on federal drug trafficking

charges in Washington, D.C. When CS-2 was arrested, he consented to law enforcement



                                                 11
    Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 12 of 17 PageID# 13




downloading the contents of his cellular telephone. Law enforcement reviewed the phone

download and found the number 240-817-8795 stored with the contact name “Brian Baltimore”;

CS-2 identified this phone number as ABEL’s. CS-2 told law enforcement that he met ABEL

through a mutual friend in or about late 2017 or 2018. Additionally, CS-2 stated that, in and

around 2018, CS-2 purchased one (1) ounce quantities of methamphetamine from ABEL on at

least two (2) occasions, and one-half (1/2) ounce quantities of methamphetamine on at least two

(2) occasions. CS-2 also told law enforcement that in and around 2018 CS-2 observed ABEL

with approximately two (2) pounds of methamphetamine in his apartment at 1234 Massachusetts

Avenue in Washington, D.C.

       G.      Historical Information provided by CS-3

       39.     CS-3 began cooperating with law enforcement in 2019. CS-3 is an admitted drug

user with no prior criminal history. CS-3 is cooperating with law enforcement for financial

compensation and has made statements against his own penal interest. CS-3 has provided

information to law enforcement that has been independently corroborated. CS-3’s information

has led to the arrest of other drug traffickers. CS-3 has recently self-reported to law enforcement

to using methamphetamine. CS-3 stated that he had lost his job due to Covid-19 and suffered

extreme depression, which led to his use. Based on the forgoing I consider CS-3 reliable.

       40.     In or about 2019, CS-3 was approached by law enforcement after his phone

number appeared in call detail records for 202-568-5598: another phone number determined by

law enforcement as used ABEL. 1 CS-3 agreed to provide law enforcement with information



1
 Through an administrative subpoena, law enforcement determined that this number was
subscribed to by ABEL at an address in Baltimore, Maryland.

                                                12
  Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 13 of 17 PageID# 14




regarding his knowledge of the methamphetamine trafficking activities of ABEL and others.

       41. CS-3 told law enforcement that in and around the summer of 2019, he purchased

approximately two (2) ounce quantities of methamphetamine from ABEL on at least two (2)

occasions. According to CS-3, ABEL often used an end-to-end encrypted messaging application

called “Signal” to send messages related to drug trafficking, including photos of

methamphetamine. Additionally, CS-3 said that ABEL had “advertised” through phone

messages that he had clear and amber-colored methamphetamine for sale.

       H.      Controlled Purchase of methamphetamine on June 5, 2019

       42. On or about June 5, 2019, under the direction and supervision of law enforcement,

CS-3 made a controlled purchase of a quantity of suspected methamphetamine from ABEL in

Washington, D.C. CS-3 arranged this purchase by communicating with ABEL via text

messages. Prior to, and following, the controlled purchase, CS-3 was searched for contraband

with negative results. Law enforcement conducted surveillance of the arranged meeting location.

During this surveillance, law enforcement observed ABEL meet with CS-3 in the garage of his

building at 1234 Massachusetts Avenue, Washington, D.C. According to CS-3, ABEL provided

him with a quantity of suspected methamphetamine, which CS-3 subsequently provided to law

enforcement.   The controlled purchase was recorded, and I can confirm the recording

corroborates CS-3’s debrief to law enforcement regarding the transaction. A field test of the

substance confirmed the presence of methamphetamine. Laboratory testing of the substance

confirmed that it had a net weight of 55.86 grams of which 55.30 grams was actual

methamphetamine.




                                                13
  Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 14 of 17 PageID# 15




        I.     Historical Information provided by CS-4

        43.    CS-4 began cooperating with law enforcement in 2019. CS-4 is an admitted drug

user with has no prior criminal history. CS-4 is cooperating with law enforcement in lieu of

facing a potential federal drug trafficking charge. CS-4 has provided information to law

enforcement that has been independently corroborated. Based on the forgoing I consider CS-4

reliable.

        44.    In or about 2019, law enforcement approached CS-4 to discuss certain money

transfer activity believed to be associated with methamphetamine trafficking. During this

interview, CS-4 confirmed to law enforcement that he purchased methamphetamine from ABEL.

CS-4 admitted that he met ABEL in and around 2018 and began to purchase one-half (1/2) and

one (1) ounce quantities of methamphetamine from him on an almost weekly basis. CS-4 said he

usually met ABEL at his residence at 1234 Massachusetts Avenue #709, Washington, D.C., but

that on at least one (1) occasion ABEL delivered methamphetamine to him in Arlington,

Virginia.

        45. CS-4 stated he knew that ABEL utilized rental vehicles, bus services, and Amtrak

trains to travel to New York to obtain large quantities of methamphetamine. In or about June

2019, CS-4 said he was present when ABEL returned from such a trip to New York and saw him

in possession of approximately two (2) pounds of suspected methamphetamine. CS-4 also stated

he knew that ABEL had previously purchased methamphetamine from CS-1. CS-4 told law

enforcement that ABEL utilized cellular phone number 202-568-5598.

        J.     Controlled purchase of methamphetamine on September 30, 2019

        46. On or about September 30, 2019, under the direction and supervision of law

enforcement, CS-4 made a controlled purchase of a quantity of suspected crystal

                                               14
  Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 15 of 17 PageID# 16




methamphetamine from ABEL in Alexandria, Virginia. CS-4 arranged this purchase by

communicating with ABEL via text messages. Prior to, and following, the controlled purchase,

CS-4 was searched for contraband with negative results. Law enforcement conducted

surveillance of the arranged meeting location, and observed ABEL meet with CS-4 inside a

business in Alexandria, Virginia. According to CS-4, ABEL provided him with the suspected

methamphetamine, which he subsequently turned over to law enforcement. This controlled

purchase was recorded, and I can confirm the recording corroborates CS-4’s debrief to law

enforcement regarding the transaction. A field test of the substance confirmed the presence of

methamphetamine. Laboratory testing of the substance confirmed it had a net weight of 54.40

grams all of which was actual methamphetamine.

       K.      Controlled purchase of methamphetamine on February 7, 2020

       47.     On or about February 7, 2020, under the direction and supervision of law

enforcement, CS-3 made a controlled purchase of a quantity of suspected crystal

methamphetamine from ABEL in Washington, D.C. CS-3 arranged this purchase by

communicating with ABEL via text messages on Signal using the SUBJECT TELEPHONE

NUMBER. Prior to, and following, the controlled purchase, CS-3 was searched for contraband

with negative results. Prior to the transaction, law enforcement conducted surveillance and

observed ABEL exiting 1234 Massachusetts Avenue NW, Apartment #709, Washington, D.C.

Law enforcement conducted surveillance of the arranged meeting location, and observed ABEL

meet with CS-3 inside of a business in Washington, D.C. According to CS-3, ABEL provided

him with the suspected methamphetamine, which CS-3 subsequently turned over to law

enforcement. This controlled purchase was recorded, and I can confirm the recording

corroborates CS-3’s debrief to law enforcement regarding the transaction. A field test of the


                                               15
  Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 16 of 17 PageID# 17




substance confirmed the presence of methamphetamine. The suspected methamphetamine

recovered during the controlled purchase weighed approximately two (2) ounces.

       L.      Controlled purchase of methamphetamine on April 15, 2020

       48.     On or about April 15, 2020, under the direction and supervision of law

enforcement, CS-3 made a controlled purchase of a quantity of suspected crystal

methamphetamine from ABEL in Washington, D.C. CS-3 arranged this purchase by

communicating with ABEL via text messages on Signal. Prior to, and following, the controlled

purchase, CS-3 was searched for contraband with negative results.    Law enforcement conducted

surveillance of the arranged meeting location, and observed ABEL meet with CS-3 in

Washington, D.C. According to CS-3, ABEL provided him with the suspected

methamphetamine, which CS-3 subsequently turned over to law enforcement. This controlled

purchase was recorded, and I can confirm the recording corroborates CS-3’s debrief to law

enforcement regarding the transaction. A field test of the substance confirmed the presence of

methamphetamine. Laboratory testing of the substance confirmed that it had a net weight of

84.544 grams of which 83.698 grams was actual methamphetamine.




                                        CONCLUSION

       49.     Based upon the foregoing, I believe probable cause exists to demonstrate that

from in and around the end of 2017 to present, within the Eastern District of Virginia and

elsewhere, BRIAN PAUL ABEL, did unlawfully, knowingly, and intentionally combine,

conspire, confederate, and agree with others, both known and unknown, to unlawfully,




                                               16
Case 1:20-cr-00248-AJT Document 2 Filed 07/31/20 Page 17 of 17 PageID# 18
